DETAILED ACTION
Applicant's amendment and remarks filed December 21, 2020 have been entered.  Claims 1-3 are under examination.  Any prior objection or rejection that is not repeated in this Office Action is either moot in view of canceled claims, or withdrawn in view of Applicant’s amendment and accompanying remarks.

 Claims Summary
Claim 1 is directed to a method of preparing infectious filovirus from cDNA in the absence of helper filovirus infection, comprising:
Providing a full-length infectious filovirus genomic cDNA;
Modifying the cDNA with a deletion (the elected embodiment is “internal deletion”, which is reasonably extended to “a deletion” in this instance) thereby providing for a mutant filovirus genomic cDNA;
Contacting a mammalian cell with a vector comprising the mutant genomic cDNA in an amount effective to yield infectious filovirus comprising mutant filovirus genomic RNA corresponding to the mutant genomic cDNA.  The mammalian cell expresses one or more filovirus proteins selected from transcriptase-polymerase, NP, VP30 and VP35; the corresponding transcriptase-polymerase, NP, VP30 and/or VP35 coding region in the mutant genomic cDNA has a deletion; and,
Isolating the infectious filovirus.

Claim 2
Modifying a full-length infectious filovirus genomic cDNA, thereby providing for a mutant filovirus genomic cDNA, wherein the modification is one or more nucleotide deletions.  (The claim also recites a modification of one or more nucleotide substitutions, however the elected embodiment is “internal deletion”, which is reasonably extended to “one or more nucleotide deletions” in this instance.)
Contacting a mammalian cell with a vector comprising the mutant cDNA in an amount effective to yield infectious filovirus comprising mutant filovirus genomic RNA corresponding to the mutant cDNA.  The mammalian cell expresses one or more filovirus proteins selected from transcriptase-polymerase, NP, VP30 and VP35; the corresponding transcriptase-polymerase, NP, VP30 and/or VP35 coding region in the mutant genomic cDNA has a deletion; and,
Isolating the infectious filovirus.

Claim 3 is directed to a method of preparing infectious filovirus from cDNA in the absence of helper filovirus infection, comprising:
Providing a mutant filovirus genomic cDNA prepared by modifying a full-length infectious filovirus genomic cDNA, wherein them modification comprises an internal deletion (the elected embodiment is “internal deletion”, which is reasonably extended to “a deletion” in this instance);
Contacting a mammalian cell with a vector comprising the mutant cDNA in an amount effective to yield infectious filovirus comprising mutant filovirus genomic RNA corresponding to the mutant cDNA.  The mammalian cell expresses one or more filovirus proteins selected from transcriptase-polymerase, NP, VP30 and VP35; the corresponding 
Isolating the infectious filovirus.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(New Rejection) Claims 1-3 are rejected under 35 U.S.C. 102(a) as being anticipated by Neumann et al. (Journal of Virology, January 2002, 76(1):406-410, “Neumann”).  The claims are summarized above.  Please note that in parent application 11/654,863, this rejection was overcome by a showing under 37 C.F.R. 1.132, filed October 6, 2011.  The declaration must be filed in this application as well to overcome this rejection. 
Neumann teaches the instantly claimed subject matter in the abstract and pages 406-408.  Specifically, Neumann discloses a method of generating infectious Ebolavirus from cDNA in the absence of helper filovirus infection, by providing a full-length genomic cDNA, as well as a mutated version having the deletion/substitution RRTRR to AGTAA at positions 497-501 of the GP (see page 409, left column, second full paragraph).  The constructs were introduced into cell expressing NP, VP30, VP35 and L (see Figure 1).  Infectious virus was recovered.  Therefore, the claimed invention is anticipated by Applicant’s own work.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
(New Rejection) Claims 1-3 are rejected under 35 U.S.C. 103(a) as obvious over Mühlberger et al. (Journal of Virology, March 1999, 73(3):2333-2342, of record in the IDS filed 10/24/2019, "Mühlberger”) in view of Kawaoka et al. (WO 00/60050, of record in the IDS filed 10/24/2019) and Cunningham and Wells (Science, 1989, 244:4908:1081-1085, “Cunningham”).  The claims are summarized above.  Please note that a similar rejection relying on Mühlberger in view of Kawaoka in parent application 11/654,863 was upheld by the Patent Trial and Appeal Board in the decision of August 3, 2016.
Mühlberger teaches that Ebola NP, VP35, VP30 and L are required for replication.  Marburg requires NP, VP35 and L for replication (see abstract).  cDNAs containing the ORFs of NP, VP35, VP30 and L were cloned into the T7 expression vector pTM1 and amplified by RT-PCR.  The products of amplification were each separately inserted into the pTM1 vector, resulting in four plasmids under control of the T7 RNA polymerase promoter (see page 2334, first column, sections i and ii).  Another plasmid, a minigenome of Ebola virus, was constructed to serve as a template for artificial Ebola replication complex comprising a marker gene, CAT (see pages 2332, first column, last paragraph, and page 2335).  Mühlberger’s constructs were transfected into mammalian cells and produced viral particles, though not apparently infectious particles.
i.e., inhibitors, elucidate mechanisms, etc.).  The reverse genetics approach described by Mühlberger is attractive for producing an infectious virus because one can be more certain of the genome of the virus produced.  Given that the full genomes of various Ebola viruses are known and reverse genetics systems are known (as described by Mühlberger), one would have had a reasonable expectation of success.  
Mühlberger does not disclose modification of the full-length genomic cDNA by a deletion.  However, it would have been obvious to have made modifications, such as deletions, to the full-length genomic cDNA for further study of infectious viruses via mutagenesis (see Kawaoka, page 11, lines 18-21).  Kawaoka discloses a helper virus-free reverse genetics method of recovering negative-strand, segmented RNA viruses, and also nonsegmented viruses such as Filoviruses (see page 7, first full paragraph).  Given Kawaoka’s success with influenza recovery/isolation (see page 6-7, bridging paragraph) and the suggestion to use the same method for Filovirus recovery, one would have had a reasonable expectation of success.  
As for the specifics of viral mutagenesis, as suggested by Kawaoka (page 11, lines 18-21), deletions and substitutions (substitutions encompass deletions), such as site-directed mutagenesis by alanine substitution, as taught in Cunningham (see abstract) would have been an obvious method of mutagenesis, motivated by the ability to identify specific residues in viral proteins that are important for various functions, with a reasonable expectation of success.
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made.

s 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Volchkov et al. (Science, March 9, 2001 (made publicly available February 1, 2001, see declaration under 37 C.F.R. 1.132 filed in parent application 11/654,863 by Anne Baland, June 2, 2011), 291:1965-1969, of record in the IDS filed 10/24/2019, “Volchkov”) in view of Kawaoka et al. (WO 00/60050, “Kawaoka”).  The claims are summarized above.  Please note that in parent application 11/654,863, this rejection was overcome by a showing under 37 C.F.R. 1.131, filed June 2, 2011.  The declaration must be filed in this application as well to overcome this rejection. 
Volchkov discloses recovery of infectious Ebola virus from cDNA (see abstract).  The method involves cotransfecting BHK-21 cells (expressing T7 polymerase under the control of a CMV promoter) with 1) a plasmid comprising a cDNA clone encoding the complete antigenome of an Ebola virus, the antigenome having two nucleotide mutations as a marker for recombination viruses produced, and 2) four plasmids encoding the nucleocapsid proteins NP, VP35, VP30 and L (polymerase) (see page 1965, third column).  Volchkov observed that recovery of infectious filovirus was due to the presence of NP, VP35, VP30 and L (see page 1965-1966, bridging sentence).  While Volchkov’s work is preliminary in nature, in terms of determining how to recover viruses, the technique and information obtained regarding recovery of Ebola virus is certainly open to modification and improvement with the methods taught by Kawaoka for the following reasons.
Volchkov does not disclose the use of promoters and transcription termination sequences for each of the plasmid vectors.  However, it would have been obvious to use regulatory sequences.  One would have been motivated to use them in order to tightly control transcription.  Kawaoka discloses the use of these sequences in a helper virus-free reverse genetics method of recovering negative-strand, segmented RNA viruses, and also nonsegmented viruses such as 
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STACY B CHEN/Primary Examiner, Art Unit 1648